Citation Nr: 9903285	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-18 028	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension and/or 
a circulatory disorder.

2.  Entitlement to service connection for emphysema and/or 
pneumonia residuals, claimed as secondary to pleural 
effusion.

3.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected residuals of a 
resected right third rib.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Peyronie's Disease; damage to the right testicle; and/or 
nerve and muscle damage claimed as residual to VA surgical 
treatment of right kidney cancer in March 1993.

5.  Entitlement to an evaluation in excess of the currently 
assigned 30 percent for residuals of service-connected 
pleural effusion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his son (Central Office Hearing, October 
1998)
The veteran and his spouse (Regional Office Hearing, June 
1997)


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran served honorably in the United States Navy from 
May 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  In connection with his claim the veteran has presented 
personal hearing testimony, appearing before an RO Hearing 
Officer in June 1997, and before a member of the Board 
sitting in Washington, D.C., in October 1998; transcripts of 
those hearings are associated with the claims file.

In a statement received in April 1998, the veteran argued 
that he was exposed to hazardous materials during his period 
of active Naval service and that such exposure caused him to 
develop renal cancer.  Insofar as such may be construed as a 
claim of entitlement to service connection for renal cancer, 
the RO has not addressed such matter and it is thus referred 
for further action as indicated.  Further, a review of 
statements submitted by the veteran in the course of his 
appeal reflects that he claims that his respiratory symptoms, 
currently service-connected as bronchitis and pleural 
effusion, result in his inability to maintain gainful 
employment.  As the RO has not addressed the matter of 
entitlement to unemployability benefits, such is also 
referred for consideration and further action as appropriate.

In his statement received in April 1998, the veteran included 
excerpts from medical treatises in support of his claims.  
That evidence has not been reviewed by the RO.  However, in 
October 1998, the veteran signed a waiver of his right to 
initial RO consideration of that evidence.  Accordingly, the 
Board may proceed to consider such evidence in connection 
with the decision herein below.  See 38 C.F.R. § 20.1304(c) 
(1998).

The decision herein below addresses the issues of entitlement 
to service connection for hypertension and/or a circulatory 
disorder; entitlement to service connection for emphysema, 
claimed as secondary to pleural effusion; and entitlement to 
an evaluation in excess of the currently assigned 10 percent 
for service-connected residuals of a resected right third 
rib.  The remaining issues identified on the first page of 
this decision will be discussed in the remand portion of this 
decision.  The Board notes that the decision herein does not 
address the veteran's contention relevant to pneumonia; 
rather, such is separately discussed in the remand portion.


FINDINGS OF FACT

1.  The current record contains no competent evidence showing 
that hypertension and/or a circulatory disorder were first 
shown in service, manifested to a compensable degree within 
the initial post-service year, or are otherwise causally 
related to any incident of service; nor does the current 
record contain competent evidence showing that any service-
connected disability caused or contributed to hypertension 
and/or a circulatory disorder.

2.  The current record contains no competent evidence showing 
that the veteran has emphysema related to service or service-
connected disability.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to an 
increased evaluation for a resected right third rib has been 
obtained.

4.  The competent and probative evidence reflects that 
resection of the right third rib was accomplished in 
conjunction with an in-service thoracotomy; there is no 
evidence that additional ribs were resected or removed.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension and/or a circulatory disorder is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(1998).

2.  The veteran's claim of entitlement to service connection 
for emphysema is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of resection of the third 
right rib have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5297 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records contain a report of physical 
examination dated in May 1943 that shows that the veteran's 
blood pressure was 132/64.  His blood vessels and thorax were 
identified as normal and no defects were noted.  In 
March 1944, he complained of chest pains; the impression was 
bronchopneumonia.  He was hospitalized, and in April 1944, 
the diagnosis was changed to serofibrinous pleurisy.  A 
record dated in July 1944 indicates that the diagnosis was 
changed to lung abscess.  The veteran was transferred for 
further hospital treatment; diagnoses were chronic empyema 
with bronchopleural distual; and chronic empyema with lung 
abscess.  He was treated with bronchoscopy and penicillin and 
released from hospitalization in March 1945.  Service medical 
records dated in October 1945 indicate that the veteran 
presented daily to sick call with complaints of cough, fever, 
malaise, weakness, foul breath and coughing.  The impression 
was re-activated pleural abscess.  In December 1945, the 
veteran underwent surgical drainage for a lung abscess.  The 
surgical report indicates that a mid-axillary wound was 
gradually deepened and a three-inch segment of the third 
right rib was removed sub-periosteally.  The wound was 
widened to allow for treatment.  After drainage the wound was 
packed and the veteran was prescribed penicillin.  Post-
operatively there was some edema in the area of pneumonitis 
in the right upper lobe.  Subsequent records showed continued 
wound drainage and elevated temperatures, with gradual 
improvement.  A record dated in February 1946 indicates that 
examination of the veteran's lower extremities was normal and 
that his heart was normal to percussion and auscultation.  
The veteran was discharged from the United States Navy by 
reason of disability, pleural effusion, in April 1946.  
Service medical records do not reflect complaints, findings 
or diagnoses pertinent to emphysema, hypertension or any 
circulatory disorder.

At the time of examination in November 1946, the veteran's 
blood pressure was 120/70.  In June 1948, he was hospitalized 
for fibrous pleurisy on the right.  No blood pressure 
readings or findings relevant to his lower extremities or 
cardiovascular system are shown in the report of 
hospitalization.

The claims file contains records of private medical treatment 
at Eastern Carolina Internal Medicine, dated from June 1974 
to May 1991.  In June 1974, the veteran complained of chest 
pain.  His past medical history included in-service treatment 
of bronchial pneumonia, an empyema and an abscessed lung.  
Cardiovascular evaluation revealed nothing to suggest angina 
or congestive failure or hypertension.  The veteran's father 
was noted to have died of a cerebral hemorrhage and to have 
suffered from increased blood pressure.  The veteran's blood 
pressure at that time was 110/80.  He was noted to have a 
scar on his left chest from empyema surgery.  Examination of 
the extremities revealed no varicosities or edema.  Diagnoses 
included allergic rhinitis.  In December 1974, the veteran 
complained of some circulation problems.  Entries dated in 
July, and October 1975, and in August and December 1976 show 
that the veteran's blood pressure was "okay."  In 
September 1977 his blood pressure was 110/80.  He complained 
of pain in his left chest, which the physician stated was 
costochronditis.  In January 1980, the veteran was noted to 
have some blood pressure problems.  Blood pressure readings 
at that time were 130/90 and 120/80.  Examination of the 
heart was negative.  In March 1980, the veteran's blood 
pressure was stated to have "done beautifully" since taking 
Dyazide.  In July 1990, the veteran was treated for an upper 
respiratory infection.  A record dated in August 1990 shows 
that such was resolving and that the veteran had chronic 
sinus dysfunction.  Records dated in June and October 1980, 
and in June 1981 show that the veteran continued to take 
blood pressure medication.  In October 1981, he complained of 
headaches when taking his blood pressure medication; his 
medication was changed.  In July 1982 the veteran bruised his 
supra pubic region and right thigh.  There was no evidence of 
phlebitis.  In August 1983, he was evaluated after being 
involved in an automobile accident.  He had no cardiovascular 
symptoms at that time.  Cardiovascular examination in July 
1990 showed no murmurs, rubs or gallops. The veteran was 
noted to be no longer taking anti-hypertensives.  His blood 
pressure was 120/80.  In August 1990, the veteran was noted 
to have bilateral ankle edema.  The impressions included 
borderline history of hypertension in past.  A review of 
symptoms was positive for some venous varicosities and 
chronic leg edema, left greater than right.  The veteran's 
blood pressure was 140/70.  Another August 1990 record shows 
a blood pressure reading of 156/90.  The impressions included 
persistent systolic hypertension.  Private diagnostic testing 
conducted in September 1991, showed a normal heart.

The claims file contains records of medical treatment by 
M.D., M.D.  In September 1991, the veteran complained of 
symptoms to include chest pain.  His blood pressure at that 
time was 170/82.  There was a regular heart rhythm.  In 
October 1991, the veteran's blood pressure was 160/84.  
Cardiac examination revealed a regular rhythm.  In June 1992, 
the veteran's blood pressure was 150/68.  Cardiac examination 
revealed no murmurs, gallops or rubs.  In September 1992 the 
veteran presented with chronic sinus congestion and a cough.  
A record dated in May 1993 shows that the veteran's blood 
pressure was 148/82.  Cardiac examination revealed a regular 
heart rhythm.  In July 1993 cardiac examination revealed a 
heart rate of 76, without gallop.  Records dated from January 
to July 1993 reflect the veteran's complaints of sinus 
congestion and a dry cough.  His chest was fairly clear.  

A VA outpatient record dated in January 1993 shows that the 
veteran had a regular heart rate and rhythm, without evidence 
of neck vein distortion or pedal edema.  Noted diagnoses 
include hypertension.  The veteran was hospitalized in March 
1993 for urologic complaints.  His past medical history 
included a diagnosis of hypertension.  Examination revealed a 
regular heart rate and rhythm with a 2/4 systolic murmur at 
the right third intercostal space.  Examination of the 
extremities was unremarkable.  

In May 1993, the veteran contacted the RO with complaints of 
high blood pressure and a circulatory disorder, claimed to 
have developed as a result of continuous respiratory 
problems.  

In a rating decision dated in February 1994, the RO denied 
entitlement to an increased evaluation for service-connected 
residuals of a third right rib resection.  The veteran 
submitted a notice of disagreement with that determination, 
arguing that as a result of his in-service surgery he 
suffered from disfigurement from scar tissue, muscle pain 
with restricted movement and nerve damage limiting activity.

In May 1994, the veteran reported for a VA examination.  He 
complained of some discoloration of the lower part of both 
legs, which he was noted to presume due to blood vessel 
disease.  Seated, left arm blood pressure readings were 
170/85; 170/90; and 160/80.  There was no apparent heart 
enlargement.  He had good pulses to the extremities.  There 
was clinically no evidence of cardiac involvement.  His 
peripheral vessels were slightly thickened, but without 
functional impairment.  There were traces of pigmentation on 
the left leg, stated not to be severe.  There were mild 
varicose veins on the left calf, stated to not appear 
functionally significant.  There was a patch of brown 
pigmentation consistent with stasis dermatitis on the right 
leg.  There were varicosities of the right long saphenous 
system, but without evidence of deep vein obstruction.  There 
was a four-inch incision high in the lateral portion of the 
right chest, stated to be well-healed and somewhat sunken 
with mild disfigurement.  Diagnoses included arterial 
hypertension; thickening of the peripheral vessels, stated to 
be slight and not functionally significant; brownish 
discoloration consistent with stasis in the lower 
extremities, stated to be possibly from inactivity; varicose 
veins bilaterally, more severe on the right than the left; 
and an enlarged left leg as compared to the right with trace 
edema on either side.

The claims file contains records from Eastern Carolina 
Internal Medicine, dated from June 1994 to May 1995 
reflecting treatment and evaluation for medical problems to 
include respiratory and renal problems.  In August 1990 Dr. 
R.E. noted that the veteran had a systolic murmur and some 
left leg edema.  A progress note dated in July 1994 indicates 
some moderate left ventricular hypertrophy.  X-ray at that 
time showed that the cardiomediastinal silhouette appeared 
stable.  In May 1995, Dr. R.E. noted that the veteran's heart 
was regular.  His blood pressure readings were 140/80 and 
170/88.  He was noted to be a little anxious.  The 
impressions from January through March 1995 included stable 
hypertension, an intolerance to antihypertensive agents, and 
a systolic murmur with previous echo showing mild aortic 
regurgitation and mild pulmonary regurgitation.  Records 
dated from March to May 1995 reflect that the veteran has 
chronic bronchitis, treated with antibiotics.

A VA outpatient record dated in June 1995 reflects that the 
veteran presented with progressing generalized edema.  He was 
noted to have high blood pressure and a history of pleurisy, 
status post a lung abscess in the 1940s. 

The claims file contains records from Coastal Internal 
Medicine and Cardiology, dated from December 1995 to May 
1996.  Those records reflect treatment and evaluation of 
respiratory complaints, joint degeneration, and sinus and 
gastro-intestinal problems.  Multiple records include 
notation that the veteran's blood pressure was stable.  X-ray 
in February 1996 revealed a normal heart size and no evidence 
of acute chest disease.  In a letter dated in March 1996, Dr. 
M.D. expressed concern with the etiology of the veteran's 
cough.  In March 1996, Dr. M.D. noted that the veteran had a 
regular heart rate and rhythm with a II/VI systolic murmur.  
There was no evidence of peripheral edema.  Other March 
records reflect that the veteran's sinus x-rays showed 
thickening.  In May 1996, Dr. M.D. noted that cardiac 
examination showed regular rate and rhythm.  There was no 
peripheral edema.  The veteran was referred for further 
pulmonary evaluation.  

The claims file contains extensive records of VA outpatient 
and other treatment dated from December 1990 to June 1997.  
Those records reflect treatment for multiple physical 
complaints and include notation of blood pressure readings 
taken in conjunction with examinations as well as the 
veteran's treatment for a cough.  An x-ray report dated in 
October 1993 shows a stable chest without acute process or 
evidence of metastatic disease.  A record dated in June 1996 
includes notation of a  chronic sinus cough.  A VA report of 
computerized tomography (CT) dated in July 1996 revealed 
vascular calcifications in the chest.  There was right upper 
lobe scarring without evidence of pulmonary nodule or 
bronchiectasis.  A treatment report, dated in August 1996, 
includes physician comment that there was "doubt that the 
cough is from the lungs.  He is not a smoker his CT didn't 
show any evidence of bronchiectasis.  His CSR & CT scan are 
consistent with scars from old thoracotomy.  He doesn't have 
an indication for bronchoscopy."  An x-ray taken in February 
1997 shows a heart of normal size and contour, with 
unremarkable pulmonary vasculatures.  

In June 1997, the veteran presented testimony at a personal 
hearing.  During the hearing he stated that he had not had 
any physician opine in writing that he had hypertension and 
circulatory problems related to pleural effusion, only that 
the physicians had prescribed medication for hypertension and 
that seeing the discoloration of his skin and the edema they 
have told him such was from his lung problems.  June 1997 
Transcript at 3-4.  The veteran's representative referenced 
photographs of the veteran's discolored ankles and 
circulatory problems.  Those photographs are in the claims 
file.

In July 1997, the veteran reported for VA examination.  He 
complained of discomfort in the area of the thoracotomy scar 
over his right ribs, particularly where his third right rib 
was resected.  The scar was depressed and tender to deep 
palpation.  There was no cyanosis and no definite clubbing of 
the extremities.  Diagnoses were open thoracotomy with 
resection of the right third rib with drainage of a lung 
abscess in 1945.  A report of x-ray shows that the veteran's 
"heart and mediastinum are within normal limits for age."  
A later report of x-ray dated in July 1997 shows a normal-
sized heart.  There was evidence of atherosclerotic aortic 
calcific plaque.  Examination of the respiratory system 
resulted in diagnoses to include history of in-service 
pneumonia and lung abscess; pleuritis with pleural effusion 
in service; chronic bronchitis; a history of broncho-pleural 
fistula; recurrent pneumonia by history; pleural thickening 
and pulmonary scarring and abnormal pulmonary function 
studies.  No diagnosis of emphysema was offered.

In connection with VA examination conducted in November 1997, 
the veteran's thoracotomy scar was noted to be well-healed.  
X-rays taken in November 1997 show a mildly enlarged heart.  
Examination specific to the respiratory system resulted in 
diagnoses of pneumonia, lung abscess and postoperative lung 
abscess with residuals.  A VA report of CT, dated in December 
1997, reflects findings of coronary artery and aortic 
calcifications.  A report of gastro-urinary evaluation dated 
in December 1997 includes notation that the veteran's 
hypertension was inadequately controlled.

In October 1998, the veteran presented testimony before a 
member of the Board.  The veteran's representative argued 
that an increased evaluation was warranted for a right rib 
resection due to a limited range of should motion and a 
painful and tender scar.  Central Office Hearing Transcript 
at 4.  The veteran's son also testified.  He identified 
himself as a safety and occupational health specialist for 
the Federal Government, with a Bachelor's degree in business 
and human resources, as well as graduate training in 
management, including coursework in anatomy and physiology. 
Central Office Hearing Transcript at 9.  The veteran stated 
that physicians had orally related his cardiovascular 
problems to his respiratory disorders.  He stated being 
diagnosed with pulmonary hypertension and cited findings such 
as a heart murmur, an enlarged heart and edema in the 
extremities.  Central Office Hearing Transcript at 10.  The 
veteran complained of nerve damage under his armpit from his 
rib resection surgery.  Central Office Hearing Transcript 
at15.  

In April 1998, the VA received a statement from the veteran 
with attached medical text excerpts.  He cites exposure to 
multiple toxins such as asbestos, fuel, lead, mercury and 
chemical solvents during his Naval service and argued that 
such had caused him to develop multiple disabilities, to 
include his service-connected respiratory problems.  He 
continues to assert that his respiratory problems and his 
hypertension were related, also indicating that he had 
additional cardiovascular disease related to his in-service 
exposure and/or respiratory ailments.  The veteran's 
statement cites a U.S. Department of Health and Human 
Resources reference publication:  Occupational Respiratory 
Disease or DHHS (NIOSH) Publication No. 86-102.  He states 
that such reference contains medical studies showing 
"significant correlations among diseases such as asbestosis, 
chronic bronchitis, pulmonary lesions, pulmonary fibrosis, 
chronic cor pulmonale (preliminary congestive heart failure), 
pulmonary hypertension, heart murmur, renal dysfunction, 
pulmonary and renal carcinoma, pulmonary edema..." and that 
such reference also investigates the "causative factors of 
these diseases as attributed to occupational exposures to 
hazardous materials such as acids, gases, dusts, fumes, 
mists, vapors, or infectious and toxic substances."  He 
particularly cites sections pertinent to the causes of 
pulmonary hypertension.  He cites the following:  "Many 
different lung diseases include inflammatory or fibrotic 
processes that engulf and then destroy blood vessels.  Such 
lesions probably make a major contribution to cor pulmonale 
in some diseases."  The veteran also cites the Family 
Medical & Prescription Drug Guide, which the veteran's 
attached as Enclosure 5, for the proposition that lung 
diseases often lead to cardiac abnormalities or dysfunction 
such as chronic cor pulmonale or congestive heart failure.  
He argues that his respiratory, renal and 
cardiovascular/circulatory problems are all interrelated.  
That excerpt, at page 182, discusses the nature and 
progression of emphysema, stating that as the disease 
progresses the "right side of the heart is weakened by this 
extra work...blood 'backs up,' causing increased pressure in 
the veins.  This causes fluid to recede into the tissues, 
resulting in severe swelling of the feet ankles, and legs.  
If this right-sided heart failure (called cor pulmonale)..."  
Also attached is 1910.1025 App C, Medical Surveillance 
Guidelines, subpart  Toxic and Hazardous Substances, section 
2 of which "discusses the toxic effects and clinical 
manifestations of lead poisoning and effects of lead 
intoxication on enzymatic pathways in hemesysthesis."  The 
section highlighted by the veteran states that "hypertension 
has frequently been noted in occupationally exposed 
individuals although it is difficult to assess whether this 
is due to lead's adverse effects on the kidney or if some 
other mechanism is involved.  Vascular and 
electrocardiographic changes have been detected but have not 
been well characterized."

Laws and Regulations Pertinent to Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as hypertension, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).


The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service Connection Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As the record in this case does not establish that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions as to medical diagnoses and/or causation are 
not competent.  As lay statements, such are not sufficient to 
establish a plausible claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran in this case contends that he was exposed to poor 
weather conditions and hazardous materials/chemicals to 
include asbestos, chemical cleaners, lead, mercury, solvents, 
preservatives, lubricants and fuel.  He describes performing 
a variety of shipboard work exposed to toxins.  He claims 
that he developed pulmonary hypertension, edema, an enlarged 
heart, a heart murmur and circulatory problems in his 
extremities as a result of his weakened immune system from 
such exposure and/or as a result of his service-connected 
respiratory disability, pleurisy and chronic bronchitis.  He 
also claims that his exposure and/or his service-connected 
respiratory problems resulted in emphysema for which service 
connection is warranted.

Emphysema

The Board has carefully reviewed the entire evidentiary 
record and notes that such is absent for a competent 
diagnosis of emphysema.  For his claim of service connection 
to be deemed plausible, there must be competent medical 
evidence in the record which demonstrates that he currently 
has the disability for which service connection is claimed.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).

The veteran himself has suggested that he has, or has the 
beginning signs and the risk of developing emphysema.  In 
support of his claim he has cited medical texts that 
generally speak to the likelihood of individuals with 
exposure to asbestos, or other toxic substances, to develop 
emphysema or other respiratory illnesses, and that set out 
that individuals with one respiratory illness are likely to 
suffer from several.  Such textual evidence submitted or 
discussed by the veteran pertains only to generic 
relationships and is not sufficient to establish a diagnosis 
of emphysema without opinion formed in reliance on the 
veteran's medical history and objective examination.  No 
medical professional has offered a diagnosis of emphysema in 
conjunction with physical examination of the veteran and 
review of his history.  As stated, the veteran himself, as a 
lay person, is not competent to diagnosis emphysema.  See 
Espiritu, supra.  Absent a diagnosis of emphysema, a claim of 
service connection is not plausible.  See Gilpin v. West; 
Brammer v. Derwinski, supra.

Hypertension and/or a Circulatory Disorder

First, the Board notes that the veteran currently carries a 
diagnosis of hypertension.  However, service medical records 
are negative for any in-service diagnosis of hypertension; 
nor is there competent evidence of compensably manifested 
hypertension during the initial post-service year.  Thus, 
claims based on direct or presumptive service connection for 
hypertension are not well-grounded.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  The record also reflects that the veteran has 
been treated for complaints relevant to his lower extremities 
and shows impressions of varicose veins and stasis 
dermatitis.  Medical records include notation of 
cardiovascular findings to include a heart murmur, edema, 
calcification.  However, again, service records are absent 
any findings or diagnosis of any cardiovascular disorder to 
warrant direct service connection on that basis. 


As stated, the veteran himself has claimed that his 
hypertension is the result of in-service exposure to a 
variety of toxins and/or a result of his service-connected 
respiratory problems.  He has also claimed that his 
circulatory problems are due to his service-connected 
disability.  His lay testimony is not competent to establish 
such etiologic relationship.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no competent opinion, offered by a 
medical professional, that hypertension was caused or made 
more severe by the veteran's service-connected respiratory 
problems.  38 C.F.R. § 3.310.  Nor is there any competent 
medical evidence otherwise relating hypertension or any 
circulatory disorder to any incident of military service, to 
include the veteran's in-service thoracotomy and treatment 
for pleural effusion, or to service-connected disability, 
such as bronchitis, a rib resection or pleural effusion.  
See 38 C.F.R. §§ 3.303(d), 3.310(a).

Here the Board acknowledges that in support of his lay 
assertions the veteran has submitted copies of medical text 
evidence pertinent to potential heart and/vascular problems 
related to exposure to toxins such as lead or asbestos, and 
medical treatise excerpts relevant to types of hypertension 
or cardiovascular problems developing as a result of or in 
tandem with respiratory difficulties.  A review of the texts 
submitted, to include the specific passages cited by the 
veteran, fails to show that such medical treatise information 
"standing alone, discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  See Wallin v. West, No. 97-1023 (U.S. Vet. App. 
Oct. 16, 1998).  That is, the texts do not link the veteran's 
specific history of in-service pleural effusion and lung 
abscess with surgical intervention and developing chronic 
bronchitis, or his alleged exposure to lead, asbestos or 
other toxic agents, to his development of hypertension and/or 
circulatory problems initially diagnosed well after service.  
As such, the medical texts are insufficient to well-ground 
the claim.

The Board also notes the veteran's claims of being informed 
that his hypertension and/or circulatory problems are related 
to his service-connected respiratory problems.  However, that 
assertion, filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  The claims file contains no documented opinion, 
offered by a medical professional, that an etiologic 
relationship between hypertension or a circulatory disorder 
exists.

The Board notes that the veteran has specifically offered 
argument relevant to cor pulmonale as likely to develop in 
persons with his history.  He has similarly claimed 
emphysema, denied herein above.  The veteran has emphasized 
medical findings relevant to his cardiovascular status.  For 
instance, he points to testing in November 1997 showing a 
mildly enlarged heart and states that VA physicians have 
indicated that he has coronary artery and aortic 
calcifications.  He cites reports of physical examination at 
the VA in 1993 as showing a heart murmur, a mildly dilated 
aortic root, moderate left ventricular hypertrophy, aortic 
regurgitation and pulmonary regurgitation.  The veteran also 
cites record of Dr. R.E. of Eastern Carolina Internal 
Medicine, P.A.  Dr. R.E. described a murmur, "soft I-II 
systolic murmur with previous echo showing aortic 
regurgitation with mild pulmonary regurgitation.  No AS or 
mitral regurgitation and moderate LVH (left ventricle 
hypertrophy)."  He cited x-rays conducted in February and 
July 1997 as showing definite damage to the cardiovascular 
system.  He also cited a report of CT scan in December 1997 
showing cardiovascular damage.

To the extent that the record contains positive 
cardiovascular findings, the Board again emphasizes that such 
findings alone are insufficient to render the veteran's claim 
plausible.  The competent evidence of record clearly shows 
that the veteran's cardiovascular difficulties began well 
after his discharge from service.  Despite his concurrent 
respiratory complaints and treatment for diagnosed 
respiratory illnesses such as bronchitis, none of the medical 
practitioners treating the veteran have indicated that a 
relationship exists between his service-connected respiratory 
disabilities and hypertension or any diagnosed cardiovascular 
illnesses.  Nor have any of those physicians indicated that 
exposure to lead, asbestos or other toxic agents is a 
plausible etiology for the veteran's cardiovascular problems.


In sum, the record reflects that the veteran, who is service-
connected for pleural effusion residuals and for bronchitis, 
was diagnosed with hypertension decades after service, 
manifests cardiovascular abnormalities such as a murmur, and 
that many years after service he has complained of 
circulatory disturbances manifested by edema and 
discoloration in his extremities, diagnosed as varicose veins 
and stasis dermatitis.  However, there is no competent 
evidence that an etiological relationship between service or 
service-connected disability exists therein.  Accordingly, 
the veteran's claim must be denied as not well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Increased Evaluation Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The veteran is service-connected for residuals of a resection 
of the right third rib.  Such is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5297.  The 10 percent evaluation has been in effect from 
February 6, 1947.

38 C.F.R. § 4.71a, Diagnostic Code 5297 provides that the 
removal of one rib, or the resection of two or more ribs 
without regeneration warrants a 10 percent evaluation.  Note 
(1) provides that the rating for rib resection or removal is 
not to be applied with ratings for purulent pleurisy, 
lobectomy, pneumonectomy or injuries of pleural cavity.  Note 
(2) provides an exception, setting out that rib resection 
will be considered as rib removal in thoracoplasty performed 
for collapse therapy or to accomplish obliteration of space 
and will be combined with the rating for lung collapse, or 
with the rating for lobectomy, pneumonectomy or the graduated 
ratings for pulmonary tuberculosis.  Higher evaluations are 
warranted under Diagnostic Code 5297 where two or more ribs 
have been removed.  

The competent evidence in this case clearly shows the 
resection of only the right third rib, without resection of 
removal of any other rib.  There is thus no basis upon which 
to grant an increased evaluation under Diagnostic Code 5297.  
Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation.

The Board notes that the veteran has argued that he suffers 
from a limited range of shoulder motion, as well as nerve 
damage and scar pain residual to his thoracotomy surgery.  
Service connection is in effect for his right axilla scar and 
he has initiated an appeal with respect to the disability 
evaluation assigned to his scar.  As discussed in the remand 
portion below, the pain and functional impairment claimed by 
the veteran may be separately evaluated under the Schedule 
and thus, such symptoms are not appropriately considered 
herein.  Rather, any discussion of such symptomatology is 
deferred for consideration consistent with the remand 
instructions below.

In each case, the Board must determine whether the evidence 
supports each claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case 
the preponderance of the evidence has been shown to be 
against the claim for an increased rating for a resected 
right third rib.  Thus, there is no doubt to be resolved in 
favor of the veteran.  Accordingly, his claim is denied.


ORDER

Service connection for hypertension and/or a circulatory 
disorder, claimed as secondary to service-connected pleural 
effusion, is denied.

Service connection for emphysema, claimed as secondary to 
service-connected pleural effusion, is denied.

An evaluation in excess of 10 percent for service-connected 
residuals of resection of the right third rib is denied.


REMAND

The veteran contends that as a result of surgical treatment 
for kidney cancer, performed in March 1993, he developed 
Peyronie's Disease, damage of the right testicle and/or nerve 
and muscle damage.  He claims entitlement to benefits under 
38 U.S.C.A. § 1151.  In connection with that claim the VA 
obtained medical opinions:  In July 1997, a VA examiner 
diagnosed right testicular pain and tenderness, "etiology 
not certain"; that examiner stated not knowing the cause of 
the veteran's Peyronie's disease.  At the time of the 
veteran's Central Office Hearing, conducted in October 1998, 
his representative argued that the July 1997 VA medical 
opinions were inadequate.  

The Board has reviewed its April 1997 remand and notes that 
the physician was requested to comment on whether the 
veteran's VA surgery resulted in additional disability and to 
give a rationale for such opinion.  A review of the 
examination reports shows that the July 1997 VA examiner did 
not provide a meaningful discussion of any potentially 
relevant factors, or any significant discussion of the 
medical evidence prior to the veteran's March 1993 surgery, 
merely concluding that the etiology of the veteran's 
complaints were unknown.  Thus, the Board concurs with the 
veteran's representative that the examinations were 
inadequate, warranting remand to obtain a VA opinion.  The 
Board particularly notes that a physician's review and 
discussion of the veteran's pre-surgical medical history, in 
conjunction with consideration of the surgical procedures 
performed and the nature and progression of the veteran's 
post-surgical complaints would be extremely useful.  

Notably, a review of the record shows that beginning in the 
1970s, the veteran had a history of urinary tract problems.  
Records dated in the early 1990s show repeated problems with 
epididymitis and prostatitis and include reference to the 
veteran's erectile difficulties.  Post-surgical records 
include notation of right testicular sensitivity.  Immediate 
impressions included prostatitis, dysuria and pyuria, for 
which the veteran was treated with antibiotics.  The 
veteran's private physician stated that with regard to the 
veteran's testis, if antibiotics did not succeed, "you 
really may have a problem that would require orchiectomy to 
remove a hypersensitive testis..."  Several years later that 
same physician advised the veteran he did not feel he would 
be able to correlate the Peyronie's disease or epididymitis 
to any of the surgical procedures, but that he would review 
the records.  There is no indication that that physician did 
so.

The Board will next discuss the veteran's claim of 
entitlement to increased compensation for his respiratory 
disability, pleural effusion.  By way of history, a rating 
decision dated in December 1946, reflects service connection 
for pleural effusion, evaluated as 10 percent disabling under 
Diagnostic Code 6810, effective February 6, 1947.  38 C.F.R. 
§ 4.97, Diagnostic Code 6810 provided that serofibrinous 
pleurisy was considered a disabling condition, except where 
there was phragmatic pleurisy, pain in the chest, 
obliteration of the costophrenic angles or tenting of the 
diaphragm, and that such warranted no more than a 10 percent 
disability evaluation.  That disability was later 
recharacterized as residuals of pleural effusion; the 10 
percent assigned evaluation remained in effect.  Diagnostic 
Code 6810 is no longer contained in the Schedule.

In addition to being service connected for pleural effusion, 
the RO, in a rating decision dated in January 1998, 
established service connection for bronchitis, termed 
"bronchitis with residuals of pleural effusion" and 
assigned a 30 percent evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6600, effective March 30, 1994.  The veteran 
has also pursued a claim of entitlement to service connection 
for pneumonia.  

38 C.F.R. § 4.96 (1998) sets out special provisions relative 
to evaluation respiratory disorders.  That regulation 
provides that ratings under Diagnostic Codes 6600 through 
6817 and 6822 through 6847 will not be combined with each 
other; rather, a single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a).  Thus, the veteran`s respiratory 
disabilities must be considered in conjunction with each 
other.  The Board notes that the 10 percent evaluation 
assigned under Diagnostic Code 6810 was in effect for more 
than 20 years and is therefore protected.  See 38 U.S.C.A. § 
110 (West 1991); 38 C.F.R. § 3.951(b) (1998).  However, such 
protection merely affords the veteran entitlement to a 
continued 10 percent evaluation consistent with the Schedule 
as pertaining to respiratory illnesses.  There is no 
authority providing that he is entitled to a continued 
separate evaluation under Diagnostic Code 6810, which no 
longer exists.  

Moreover, the schedular criteria for evaluating respiratory 
system disabilities were amended by 61 FR 46720 (Sept. 5, 
1996), effective October 7, 1996.  Prior to October 7, 1996, 
bronchitis was rated as follows:

Pronounced; chronic bronchitis with copious 
productive cough and dyspnea at rest; pulmonary 
function testing showing a severe degree of chronic 
airway obstruction; with symptoms of associated 
severe emphysema or cyanosis and findings of right 
sided heart involvement warrants a 100 percent 
rating.

Severe; chronic bronchitis with severe productive 
cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory 
impairment warrants a 60 percent rating.

Moderately severe; chronic bronchitis with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning 
chronic airway obstruction warrants a 30 percent 
rating.

Moderate; chronic bronchitis with considerable 
night or morning cough, slight dyspnea on exercise, 
and scattered bilateral rales warrants a 10 percent 
rating.

Mild; with slight cough, no dyspnea, and few rales 
warrants a 0 percent rating.

Based on the regulatory change, chronic bronchitis is now 
rated as follows:

Forced Expiratory Volume in one second (FEV-1) less 
than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 
less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy, evaluated as 100 percent disabling;

FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40 to 55-
percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), evaluated as 60 percent disabling;

FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted, evaluated as 30 percent disabling;

FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted, evaluated as 10 percent disabling;

38 C.F.R. Part 4, including § 4.31 and Code 6600, effective 
October 7, 1996.  61 Fed. Reg. 46720 46728, 46729 (Sep. 5, 
1996).

As stated in Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
claimant will apply.  Thus, the veteran is entitled to 
application of the law most favorable.  As the RO has not 
considered both the old and new regulations, remand is 
required.  Moreover, the most recent VA examination testing 
did not include post-bronchodilator figures required to rate 
respiratory disorders; the testing facility cited that the 
necessary equipment was unavailable.  Accordingly, the 
current record is insufficient to evaluate the veteran's 
claim and must be returned.

Finally, the Board notes that in a rating decision dated in 
January 1998, the RO established service connection for a 
thoracotomy scar of the right axilla, assigning a 10 percent 
evaluation, under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998), effective September 12, 1995.  The RO properly 
notified the veteran of that determination in a letter dated 
in March 1998, also informing the veteran that such was 
considered a grant of the benefit sought, i.e., service 
connection.  The RO advised the veteran of his right to 
appeal.  In a statement received in April 1998, the veteran 
acknowledged the grant of benefits, but expressed 
disagreement with the percentage assigned.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); see also Santayana v. Gober, No. 96-1277; Taylor v. 
Gober, No. 95-1225 (U.S. Vet. App. July 3, 1997) (single-
judge nonprecedential memorandum decisions).  Pursuant to the 
provisions of 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  Accordingly, if a claim has been 
placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim.  
Godfrey, 7 Vet. App. at 408-10; see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).  In this case, the RO has not yet issued a 
statement of the case in response to the veteran's notice of 
disagreement with the evaluation assigned to his service-
connected residuals of a thoracotomy scar on the right 
axilla.  Thus, remand is mandated consistent with the above.  

The Board notes that in expressing disagreement with the 
assigned 10 percent disability evaluation, the veteran 
specifically complained of "horrendous disfigurement," pain 
radiating from the shoulder to the chest and down the right 
arm, and a severe limitation of right arm and shoulder girdle 
motion.  He reports muscle atrophy and nerve problems 
affecting his shoulder and spine.  He also states he has 
arthritis residual to his thoracotomy.  The veteran has also 
asserted that his symptoms are "classic symptoms of thoracic 
outlet syndrome caused by unnatural trauma..."  Under 
38 C.F.R. § 4.118, pertaining to the skin, Diagnostic Code 
7805 (1998) provides that scars may be rated based upon the 
limitation of function of the affected part.  Potentially 
pertinent are 38 C.F.R. § 4.124a (1998), which provides for 
percentage evaluations based on disease/damage to the 
peripheral nerves; or 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5201 (1998), providing for evaluation of reduced 
shoulder motion and arthritis.

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for respiratory 
and/or genito-urinary complaints.  After 
securing the necessary release, the RO 
should obtain these records for 
association with the claims file.  The RO 
should also inform the veteran that he is 
free to submit or identify other medical 
evidence relevant to any of the issues on 
appeal.

2.  The veteran should be afforded a VA 
examination by a pulmonary specialist.  
The claims folder and a separate copy of 
this remand MUST be made available to the 
examiner for review before the 
examination.  Any indicated diagnostic 
testing should be accomplished.  As the 
examination MUST include pulmonary 
function tests that document pre- and 
post-bronchodilator measurements of FEV-1 
and FEV-1/FVC, and DLCO (SB), the RO is 
requested to ensure that the examining 
facility has access to the necessary 
equipment.  The examiner is requested to 
identify all existing respiratory 
diagnoses, specifically confirming or 
refuting whether the veteran has 
recurrent pneumonia, or any residuals 
thereof related to service or service-
connected disability.  Thereafter, the 
examiner is requested to identify the 
most prominent disability.  The examiner 
should also provide an opinion on whether 
any ventilatory defect found is 
considered slight, moderate, or severe, 
and provide the rationale for his/her 
opinion.

3.  The veteran should be afforded a VA 
examination by a urologist/surgeon.  The 
claims folder and a separate copy of this 
remand MUST be made available to the 
examiner for review before the 
examination.  Any indicated diagnostic 
testing should be accomplished.  The 
examiner is requested to consider the 
veteran's complaints, and, based on 
review of the medical records dated both 
prior and subsequent to the March 1993 
kidney surgery, as well as upon review of 
surgical records and hospital reports 
created proximate to surgery, respond to 
the following:

a.  Identify all existing genito-urinary 
diagnoses, specifically addressing the 
presence or absence of any testicular 
pathology, or any evidenced nerve or 
muscle damage to the genito-urinary area.

b.  State whether it is more likely, less 
likely or at least as likely as not that 
any diagnosed nerve and/or muscle damage 
was an unforeseen or uncontemplated 
result of kidney surgery in March 1993.

c.  State whether it is more likely, less 
likely or at least as likely as not that 
any testicular pathology was an 
unforeseen or uncontemplated result of 
kidney surgery in March 1993.

d.  State whether it is more likely, less 
likely or at least as likely as not that 
Peyronie's Disease was an unforeseen or 
uncontemplated result of kidney surgery 
in March 1993.

4.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of whether an 
increased evaluation is warranted for 
service-connected residuals of a 
thoracotomy scar on the right axilla.  
The veteran should be advised of the time 
period in which to perfect his appeal.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  In particular, the 
RO should ensure that satisfactory 
development, to include comprehensive VA 
examinations and medical opinions, has 
been completed with respect to issues on 
which the veteran has perfected an 
appeal.  The RO is advised that the Board 
is obligated by law to ensure that the RO 
complies with its directives, as well as 
those of the Court.  See Stegall v. West, 
11 Vet. App. 489 (1998).  Thus, with 
respect to the development requested 
herein the RO should ensure that such is 
responsive to and compliant with the 
remand, taking corrective action as 
necessary.  Thereafter, The RO should re-
adjudicate the veteran's claims based on 
respiratory illness, taking into 
consideration the provisions of 38 C.F.R. 
§ 4.96.  The RO should specifically 
include consideration of the criteria for 
rating respiratory disorder both prior 
and subsequent to October 6, 1997 and the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  The RO should also re-adjudicate 
the veteran's claims of entitlement to 
compensation under 38 U.S.C.A. § 1151.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
containing all potentially applicable 
laws and regulations not previously 
included, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 30 -


